Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to claim set of 6/29/2018. Claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-18, drawn to a mask alignment technique, classifiable under CPC as G03F 7/70616
II.	Claim(s) 19-20, drawn to immobilized cysteine or glycine, classifiable variously including under CPC as G01N 33/68.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, immobilized biotin such as recited in claim 19a when R3 is butylene; R2=R4=R5=H; Y and Z form a S; & W is O may be used to purify avidin fusion proteins.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required as the inventions have acquired a separate status in the art in view of their different classification.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required as the inventions have acquired a separate status in the art due to their recognized divergent subject matter. For example, the non-patent literature applicable to one invention would not likely be applicable to the other(s) even if some may be classified in the same class/subclass.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required since the inventions require a different field of search (see MPEP § 808.02). For example, the inventions require different non-overlapping fields of search (e.g., searching different classes/subclasses or electronic database resources, or employing different search queries and/or techniques)
In other words, the search required of one group not required for the other(s) and whereas the prior art found applicable to one invention would not necessarily be relevant to the other(s). Moreover, in terms of overall examination, each invention raises unique non-prior art issues concerning subject matter eligibility and/or the disclosure providing an adequate and enabling description thereof each invention. 
Accordingly, a serious and undue burden would be placed on the Office without restriction.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Embodiment (Species) Election
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
genus identified below is indicated in bold. Applicant is required to elect a species from each genus present in the elected invention.
Such as set forth in claim(s) 12-18: Applicant is to elect an ultimate species of molecule with a chemical drawing specifying all atoms and bonds, that is without variable groups (e.g. R2, X etc).  Currently claims 1-11 appear generic for invention I; and claim 19 for group II.
The members of the foregoing genus are independent and/or distinct because each have unique physical properties, chemical structures and reactivity profiles and accordingly biological activities that are mutually exclusive. For example, immobilized biotin results when R3 is butylene; R2=R4=R5=H; Y and Z form a S; and W is O in formula I of claim 12. Biotin is a vitamin that binds avidin with extremely high affinity, an activity not shared by other members of the genus. In addition, these species are not obvious variants of each other based on the current record. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter -- For example, the non-patent literature applicable to one species would not likely be applicable to another species even if some of the species may be classified in the same class/subclass)
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or queries). -- For example, the species require 
In other words, the search required for one species not required for the other(s) and prior art applicable to one species would not necessarily be applicable to another species. Moreover, in terms of overall examination, each species raises unique non-prior art issues concerning subject matter eligibility and/or the disclosure providing an adequate and enabling description thereof each. 
Accordingly, the foregoing embodiment election of particular species for examination purposes is indicated as proper otherwise a serious and undue burden would be placed on the Office.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is further advised that election of a species not specifically disclosed as filed may be deemed nonresponsive and/or may raise issues regarding priority.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Potential Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M. GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 9:30-6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER M GROSS
Primary Examiner
Art Unit 1639


/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639